DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The abstract is objected because of its length.  The abstract should not be longer than 150 words.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 10, the claim is indefinite because it is unclear its dependency.  For purposes of examination, the claim is considered as being dependent from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamze (US 11,344,090) in view of Amundson (US 7,497,351) and Strekoswski (US 10,301,060).
Claims 1 and 15
Hamze discloses a personal care collection kit comprising an enclosure (defined by combination of structures 1, 2, and 3) defining a first endwall (3) and second endwall (1), and a plurality of sidewalls (defined by sidewalls from enclosure portion 2) extending between the first and second endwalls, the first and second endwalls and the plurality of sidewalls defining an interior of the enclosure, the second endwall defining an opening (21) providing access to the interior of the enclosure; at least one personal product, such as lipstick, makeup brush, eye-liner, mascara, lipcolor, and/or lipgloss, disposed in the interior of the enclosure (see column 2 lines 5-10), and a barrier wall (22) disposed in the interior of the enclosure, the barrier wall extending between and preventing passage of the personal product (see figure 5).  Hamze discloses the articles disposed could be removed from the top of the enclosure (see column 6 lines 10-15).  Hamze does not disclose an absorbent article and a sanitizer container disposed in the interior of the enclosure.  Hamze does not disclose at least one region of an adhering element disposed along the first endwall and accessible from the interior of the enclosure.  However, Amundson discloses a personal care kit comprising an enclosure (201) comprising compartments (203, 231 and 251) containing an absorbent article/wet or dry wipe and a sanitizer (see column 50 lines 17-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamze including items, such as dry wipes and sanitizer for a better and more complete collection kit for the user.  Regarding the limitation of the region with the adhering element, Strekowski discloses a package (100) comprising an enclosure/sleeve (200) enclosing an inner component (300), wherein adhering elements (292, 294, 392 and 394) are disposed between the sleeve and the inner component (see column 4 lines 54-67 and column 5 lines 1-16) in a surface opposite a removal opening of the inner component with respect to the sleeve (see figure 5A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamze and Amundson including adhering elements as taught by Strekowski for attaching the contents for attaching and preventing undesired movement of the items disposed in the enclosure.  After Hamze and Amundson are modified by Strekowski, the absorbent article, the sanitizer, and the personal product would be releasably attached to the adhering element.       
Claim 2
Hamze further discloses the enclosure includes at least one flexible flap (14) proximate the opening defined by the second endwall, the flap positionable between an open position in which the interior of the enclosure is accessible from a location outside of the enclosure, and a closed position in which the interior of the enclosure is inaccessible from the location outside of the enclosure (see figure 5).
Claim 6
Hamze and Amundson discloses the absorbent article includes an absorbent article package (203 or 231) and the absorbent article is disposed within the absorbent article package (see column 50 lines 17-33).
Claim 7
Hamze, Amundson and Strekowski discloses the absorbent article package is configured and attached to the adhering element such that the absorbent article can be withdrawn from the absorbent article package and the absorbent article package remains attached to the adhering element.
Claims 8 and 9
Strekowski further discloses the sanitizer container includes a dispensing port/pump mechanism for dispensing liquid sanitizer from the sanitizer container (see column 50 lines 41-45).
Claims 10 and 11
Hamze discloses the personal product could be make-up component/lipgloss, lipstick, eye-liner, or mascara.  Hamze does not specifically discloses the personal product includes a personal product package and the personal product is disposed within the personal product package.  However, Amundson discloses products, such as tissues, wipes, or sanitizer, provided within a package (see column 50 lines 17-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamze, Amundson and Strekowski having the personal product within a package for protection of the personal product and because articles enclosed within a respective package are well-known and common in the art. 
Claim 14
Amundson further discloses the personal care kit could include two sanitizer and one absorbent article (see column 50 lines 36-40).  After Hamze is modified by Amundson, the personal care collection kit will include two sanitizer and one absorbent article.
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamze (US 11,344,090), Amundson (US 7,497,351) and Strekoswski (US 10,301,060) as applied to claim 2 above, and further in view of Padden (US 9,527,623)
Claims 3, 4, 12 and 13
Hamze discloses the flap extending across the entire opening defined by the second endwall (see figures 5 and 6).  Hamze does not disclose two flexible flaps.  However, Padden discloses a container (30) for holding toiletry items (see column 4 lines 22-33) comprising an inner container/enclosure (20) and two closing portions (30) releasably secured to the inner container by a enclosure securement provisions/locking mechanism comprising a detents (135) (see column 6 lines 17-26 and lines 33-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flap of Hamze having two flaps meeting at the middle of the enclosure and frictionally engaging with detents as taught by Padden as an alternative closing arrangement of the personal care collection kit and preventing undesired opening of the flaps.    
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamze (US 11,344,090), Amundson (US 7,497,351) and Strekoswski (US 10,301,060) as applied to claim 2 above, and further in view of Nash (US 9,750,167).
Hamze does not disclose the enclosure including a liner.  However, Nash discloses a holder for personal items comprising metal walls including a soft inner liner, such as foam or felt to provide drop or impact protection to the items enclosed (see column 1 lines 44-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the personal case collection kit of Hamze including an inner liner as taught by Nash for drop and impact protection of the items enclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736